Citation Nr: 0936511	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disorder, including on the basis of aggravation.

2.  Entitlement to service connection for tinnitus, including 
on the basis of aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from October 2003 to October 
2004, with unverified inactive service prior to his active 
service beginning in 1981, and additional inactive service 
following his period of active duty.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 2005 rating decision of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The Veteran had decreased hearing acuity prior to his 
active service, but the medical evidence and opinion 
establishes that his pre-existing decrease in hearing acuity 
was aggravated during his active service.  

2.  The Veteran's tinnitus was present prior to his active 
service, but was aggravated during his active service.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2009).

2.  The severity of tinnitus was aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred hearing loss and 
tinnitus, or at least a worsening of hearing loss and 
tinnitus, during his active service.  Before addressing the 
claims on the merits, the Board must address whether VA has 
met its statutory duties to provide the Veteran with notice 
and assistance before addressing the legal and factual issues 
raised on appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

The Veteran was advised, in an October 2004 letter, about the 
elements required to establish service connection or service 
aggravation of a claimed disorder.  The Veteran's statements 
and testimony demonstrate personal knowledge of the criteria 
for service connection, including on the basis of 
aggravation, since the Veteran offered specific allegations 
that he was exposed to hazardous noise in service.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes 
that the Veteran has had a full and fair opportunity to 
participate in the adjudication of the claims addressed in 
this decision.  The Board concludes that these appeals may be 
adjudicated without a remand for further notification.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment records, including inactive duty records, have been 
associated with the claims file.  

All post-service non-VA clinical records identified by the 
Veteran have been obtained, and the Veteran has indicated 
that there are no other available records.  Neither the 
Veteran nor his representative has identified any additional 
relevant records.  VA examination and medical opinion has 
been obtained, including examination to determine whether 
there was aggravation, after the Veteran was notified that 
hearing loss and tinnitus preexisted service.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  In any 
event, the decision below is essentially favorable to the 
Veteran, and Remand of the appeal for further notice or 
assistance would be adverse to the Veteran's interest.  


Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  
Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability was summarized.  The Court stated that when no 
pre-existing condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
Veteran's disability was both pre-existing and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" pre-existing condition.  38 U.S.C. § 
1153 (West 2002).  

If this burden is met, then the Veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the Veteran's claim is one for service connection.  
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322 (2009).  In cases involving 
aggravation by active service, 38 C.F.R. § 3.322 provides 
that the rating will reflect only the degree of disability 
over and above the degree of disability existing at the time 
of entrance into active service, whether the particular 
condition was noted at the time of entrance into active 
service, or whether it is determined upon the evidence of 
record to have existed at that time.  It is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total (100 percent) no 
deduction will be made.  If the degree of disability at the 
time of entrance into service is not ascertainable in terms 
of the schedule, no deduction will be made.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case 38 U.S.C.A. § 1153 applies and the 
burden falls on the Veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2008); Wagner, 
370 F. 3d at 1096; Jensen, 19 F.3d at 1417.

If the Veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre- existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Claim for service connection for hearing loss

Impaired hearing will be considered a disability for VA 
purposes only after threshold requirements are met.  38 
C.F.R. § 3.385.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Service connection may only be granted if 
claimed hearing loss is of sufficient severity to be 
considered a disability for VA purposes.

The Veteran's periodic examinations for purposes of inactive 
service disclose that the Veteran had a hearing threshold of 
70 decibels (dB) in the right ear at 4000 Hertz (Hz) in 2002, 
and the same threshold in the left ear at 4000 Hz in 
September 2002.  These findings meet the definition of 
hearing loss disability as defined for VA purposes.  
38 C.F.R. § 3.385.  Thus, the medical evidence establishes 
that the Veteran had a hearing loss disorder prior to his 
entry into active service.  No audiology examination at the 
time the Veteran entered active service in 2003.  

At service separation in October 2004, the Veteran's 
threshold at 3000 Hz had increased from 15 dB in 2002 to 
20dB, and in the left ear, his threshold at 3000 Hz increased 
from 35 dB to 60 dB.  The examiner who conducted October 2008 
VA examination concluded that the Veteran's preexisting 
hearing loss was increased in severity, and was aggravated, 
during the Veteran's active service.  

The Veteran's hearing loss prior to service meet the criteria 
for hearing loss disability, so the Veteran had a pre-
existing hearing loss disability prior to active service.  
The October 2008 VA opinion that the Veteran's hearing loss 
was aggravated in service places the clinical evidence in the 
Veteran's favor to establish that there was aggravation of 
the disability in service.  

The increase is severity of the disability is minimal.  As 
the November 2008 supplement statement of the case points 
out, the change in severity is so small that, with deduction 
for the degree of disability existing at the time of 
entrance, only a noncompensable rating could be awarded.  See 
38 C.F.R. § 3.322.  The Board does not agree with the RO's 
conclusion that, since any increase in severity of hearing 
loss is so small as to warrant only a noncompensable 
evaluation, service connection cannot be granted.  Rather, 
since the medical opinion establishes that aggravation of 
hearing loss beyond the expected natural progression did 
occur, service connection for hearing loss disability must be 
granted, regardless of whether a compensable evaluation may 
be assigned, after consideration of 38 C.F.R. § 3.322.   

2.  Claim for service connection for tinnitus

In the case, the report of May 2005 VA examination discloses 
that the Veteran reported that he had experienced tinnitus 
prior to his active service, although he could not remember 
when he first noted it.  

At the time of October 2008 VA examination, the Veteran 
reported that he had tinnitus prior to service, but it 
increased in severity during service.  In particular, he 
reported that the frequency of the episodes of tinnitus had 
increased.

The VA examiners have assigned a diagnosis of tinnitus.  The 
VA examiner who provided October 2008 VA opinion stated that 
the Veteran's tinnitus increased in severity beyond the 
normal rate of expected natural progression for tinnitus.  
The examiner's opinion that tinnitus was aggravated in 
service places the clinical evidence in the Veteran's favor.  
Again, with consideration of 38 C.F.R. § 3.322, the 
aggravation in service of the Veteran's tinnitus is minimal, 
based on the medical evidence of record.  Nevertheless, 
aggravation has been established, and service connection for 
tinnitus must be granted.   


ORDER

The appeal for service connection for hearing loss 
disability, as aggravated during active service, is granted.

The appeal for service connection for tinnitus, as aggravated 
during active service, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


